Title: To Thomas Jefferson from James Monroe, 6 October 1805
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     London Octr. 6th 1805.
                  
                  I wrote you lately by Col: Mercer, by whom I intended to have forwarded Carey’s letter respecting the documents which you had committed to him relative to the war in our southern states. By accident it was left behind, but is now forwarded. I hope the same which he states to be necessary to redeem the papers will be made up & furnished him. In that case the person to whom it is entrusted here ought to be instructed to see not only that it is applied to the proper object, but produces its effect. I have no doubt that what he states is true. I will most chearfully be among the subscribers & do any thing else, while I remain, in my power. In my letters to Mr. Madison from Spain, I took the liberty to mention that I shod. sail for the U States, soon after my arrival here; and I most certainly shod. have done so, had I not been detained by the late seizure of our vessels by this government, as you have seen by my publick letters, and that wh. I wrote you by Col: Mercer. I conclude by my not hearing from Mr. Madison that I am expected home, which increases my desire to set out. But independant of the season, which furnishes a private motive with my family, there are also publick ones against it. It does not appear to me to be a perfectly safe step to leave the business with this government in the present unsettled state. Should it pursue a course of hostility towards us, the policy might be attributed to that cause. It might even attribute to my departure the failure of an adjustment at this time. These wod. be slight pretexts it is true, but yet with the colouring they wod. have from their partizans among us, they might impose on some. The consideration that it is probable that our govt. will act on this subject, in such a manner, as to lay the foundation for new communications with this, which may require the agency of a person already in some measure acquainted with it, has more weight on my mind. The publick interest might be, in some degree exposed to injury, in such an event, in case I shod. withdraw. With respect to our concerns on the Continent I am not aware that it could produce any material effect. The agency in those, will I presume be given to Genl. Armstrong & Mr. Bowdoin, with the govts. where they respectively are. There is only one case in which my presence here could be material, which looks to an object of a character different from that which marks the present relations between the two powers. This I think an improbable case & therefore not entitled to much weight. Still on a view of all circumstances I feel that there is some hasard, and of course much responsibility attending my departure at this time, & levg. my country without a representative of its highest grade. I am therefore rather inclined to think it best to keep my ground for the winter & to adopt that course, altho’ it will accumulate additional debt on me, and is otherwise utterly inconsistent with my own & the views & interests of my family. It may be well that my successor be appointed during the present Session, so as to enable him to arrive early in the Spring, provided it is deemed material that I be here on his arrival. Tho’ I hope that you will have no objection to my sailing at any time when the state of things here permits, & a favorable opportunity offers. By this I do not mean to imply that a few months sooner or later in the Spring will be any object with me. Certainly a delay for such a term will most readily be accorded to if the publick interest requires it.
                  It is easy to understand the conduct of this govt., or rather its policy, in regard to us since the commencement of this war. It evaded an adjustment, on light pretexts, toward the time of my departure for Spain especially, & suffered our commerce to pass free to keep us quiet, till it shod. form a coalition with Russia & Sweden. Had she stirr’d the question at that time it might have interfer’d with that project. She now moves it, because she thinks those powers are so completely embarked in the war against France, that they cannot attend to this object; much less give us any aid in it. The correspondence between Mr. King & Ld. H. and the treaty with Russia, Sweden & Denmark, merit in many respects particular attention. On the part of this country they form but one transaction, as they breathe out one sentiment. Mr. Kings note does not, as yours to Mr. Morris did and as mine to Mr De La Croix afterwards did give countenance to the principle that free ships make free goods, and insist that it is preferable on many important considerations to neutral nations, and especially to the UStates, as a rule: on the contrary it disclaims it as a modern gloss, and affirms that the opposit principle furnishes a much more certain & otherwise better rule, between neutrals & belligerants. That such a correspondence might have been turned to acct. by G. Britain, in her negotiation with Russia at that time, cannot be doubted; nor can it be that she gained from it every thing in her power. Besides many circumstances satisfy me that she did profit of it, independant of those which appear on the face of the transaction; a material one is that Ld. Mulgrave in explaining the cause of the reference in the declaratory article, to the UStates, said that Russia insisted on it, because she knew that negotiations were depending at the time here, between the UStates & G. Britain on that subject. The anxiety of Russia to be plac’d on the favorable footing of the UStates was doubtless excited by the zeal shewn by Mr. King, as expressed in his note, to push the interest of neutral powers, which had been so much injured in the course of the war. Thus I am persuaded that G. Britain made use of our concession in the question of free ships making free goods to obtain the abandonment of it by the northern powers; and now that those powers are embarked in the war agnst France and can give little support to us in the depending question, that she seized the moment with intention to push it to the greatest possible extent agnst us. By placing Russia on the ground of the UStates, she might hereafter contend with some plausibility, that any concession which was obtained of us, or even tolerated by us, was binding also on the northern powers. I am not disposed to carry my suspicions of a policy so refined on the part of this government, as to merit the character of chicane, but I cannot avoid observing in the report of the advocate sent to Mr. King by Ld. H., the circumstance that it is stated, that the doctrine which he lays down in favor of neutrals, had been settled by the Ct. of Admiralty only, tho’ he has no cause to suspect that it will not be approved by the court of appeals. The fact is that the late decision in the case of the Essex was made by that court. Is it presumeable that the affair has been so managed with a view to set up such a flimsy pretext in defense of the measure? The correspondence by Ld. H. with Mr. King was the act of the government, and binding it; it formed a kind of engagment in which the considerations were reciprocal; can it be pretended that the court of appeals has a right to controul the govt., a court of policy consisting of some of the members of the Cabinet? It seems singular that the measure shod. have been ushered forth thro’ that channel by mere accident. If the whole was contrived, I can hardly think it probable, now that they must see that the scheme is understood & will be exposed, that this govt. will avow it. If our concession was likely to be made subservient to the interest of G.B. with the northern powers, at a time when our example could not fail to produce a considerable effect, the opportunity was a favorable one to settle by treaty, the consideration which is supposed to have been given for it. I think this govt. is bound by the act in its present form, but no door for evasion shod. have been left open. The affair stands on ground less solid than it wod. have stood under a treaty; and it cannot be doubted, at that time, that it would have been as easy to have settled it by treaty as by correspondence. Admiting that nothing more could be then obtained than was, it is much to be regretted that Mr. King suffered himself to be so far overreachd in that transaction by this government. Unfortunately a temporary palliation was obtained only, as appears by its present conduct, in a case where a prominent provision was indispensible, especially as there was no cause to presume that any but the most formal act would be respected. This is I think a fair and candid comment on that transaction, which I make to place it in its true light. It is not unlikely, that it may be brought into view for party purposes, & exhibited in a very different one. I consider the whole affair, that is, Mr. Kings letter Ld. H’s. answer, the report &c as having been arranged in matter & form between them, or rather between the former & Mr. H., and as I am concern’d that the object on the part of this govt. was to use it with Russia, by pressing on her the example of America, it is to be seriously regretted that so little precaution was taken to secure the consideration which we were to receive, in return for the emphatick manner in which a great principle was conceded or rather scouted. The abandonment of that principle by Russia is likely to produce the most serious consequences in the one now depending, and every other of a maritime nature, in respect to neutral rights. While she adhered to it, she covered the present and every other one. It was a broader ground in which Russia might have some interest, and she was bound by her honor to adhere to an existing positive engagment. In the present one she may probably have no interest whatever, & the reigning sovereign having consented to forsake the example of his predecessors in the great principle may become indifferent to inferior ones. I am convinc’d that it was the serious determination of this govt. to push its pretentions against us, by means of judicial construction, to the greatest possible extent. Ld. Mulgrave sustained in conversation the principle as exemplied in the ord. of Novr. 6th., & seemed to press with decision the resolution of the Cabinet to confine our importation to the home consumption. I pressed with equal earnestness and decision, the complete right of the UStates as illustrated in my official letter to Mr. Madison by that to Ld. M., to such commerce, uninterrupted by G.B., as the parent country might permit. I saw that, as the measure was intended as an experiment on our govt. & country, so the doctrine held by him was equally intended as one on me, and I was prepared for it. I exposed the unfairness of the proceeding under the circumstances of an existing negotiation &ca. Agnst that imputation he defended himself by saying that no orders had been issued; to wh. I replied that I cod. not discriminate between an order and a decree. This conduct was personally civil and his reputation is that of a worthy man, of good talents. I hinted in a manner to be understood, that they must treat us as a power & shew us all the respect, in every point of contact or species of intercourse, that they claim of us: that we know our rights & shod. maintain them. As I considered the attack on us in the light I have represented it, in effect as an act of hostility, and knew how idle it was to proceed as I had done before I went to Spain, since conciliation under existing circumstances could lead to nothing but sacrifice, I thought it incumbent on me to take a shorter course, and adapt the tone of my notes to that of the measure they complained of. In our first interview he assured me, in speaking on the general topicks depending between the two countries, that every accomodation shod. be given us which the principles of the govt. permitted, administratively; and that in those cases where it could not thus be given, and it appeared that there was a real difference of interest, he hoped we shod. meet in a spirit of mutual accomodation. I assured him that such was my disposition & that of my govt. as had been evident by my conduct before I went to Spain. Much was said on both sides of the advantage to each nation from a friendly intercourse, and of the interest in other respects which they had in making it perpetual. In the second interview, after I had read the reports of the Kings advocate & Proctor & replied that they gave no satisfaction on the great point in question, when we came seriously to discuss the measure, the tone changed as I have already stated. It is certain that the business has been checked, as well in the court as on the sea. But few seizures are now made comparatively, and none of our vessels are condemned when it can be avoided. One material fact however lately occurr’d which it is proper to note. The day before the court of admiralty adjourned, abt. the last of Sepr., a new principle was avowed, of greater extent then that complained of. A vessel sailing from Holland for Canton charged with a cargo of abt. 30,000 dolrs. in goods, & 70,000 in specie was before it. The Judge held up the case, & with it the cargo, for proof whether the Batavian govt. permitted that trade in peace. It was well known that it did not, & the condemnation at the next term was expected of course. The next morning the agent for the captors proposed to the agent for the prize an accomodation, by offering to give up the cargo &ca. to him, on his paying charges abt. £400., wh. was of course accepted. It was understood that this accomodation was offerd & made at the instance of Sr. John Nicoll the Kings advocate, who I am told hinted that he wod. quiet the captors, this not being a proper time to push the business. It is said that 10. or 12. other of our vessels engaged in their trade are daily expected back from Canton, and many suspect that this was a maneuvre to entrap them. It is a fact that my last letter to Ld. M. of the 23. ulto., was not delivered to him till the 25th. or 26th., as he was at Weymouth when it was sent in & did not return till then. It is affirmd by some who attended the court, that on the night of the 27th., the day on wh. the decision was given, the Judge had an interview with Messrs. Pitt & Mulgrave, whence there is cause to infer that the accomodation may be trac’d to that source. I give you these details that you may see precisely how the business stands, according to my view of it, and the pivot on which it turns. No answer is given me and I think it probable that none is intended to be given, if to be avoided. A delay may be desirable to see how the war succeeds on the continent, and what the effect of the measure may be in the UStates. It may even be hoped to disgust me by their silence & betray me into some act of intemperance, which they might take advantage of. I am convinc’d that they wod. prefer treating the subject by conference. But what end would that answer? It has been often tried without effect; and nothing is more true than that no accomodation will ever be granted us, in any respect, in the great interests depending, which they can avoid. They will not be the dupes of cajoling; they will yield nothing which their interest does not prompt, and the appeal to that strong motive is better made by an official correspondence, which is preserved, may be published, and by getting into their own papers & exposing the injustice of their conduct, become a ground of attack on the ministry by the opposition. I have had communication on this subject lately, with the minister of Sweden. He observed that so important a subject had never made less noise. The remark was just; I believe the ministry have kept it to themselves. This proves that they do not want the affair to become publick, one of the motives of which may be, that they fear it wod. alarm Russia & the other northern powers, & weaken their coalition, & bring from those powers remonstrances against their pretentions. He understands the affair and will give a hint of it to his court so as to put it on its guard. The Russian cannot be trusted. He wod. communicate this court what I told him and not to his own. The Dane is sound but indiscreet.
                  24. Octr.—I had thrown together the above in haste for an opportunity wh. I lost. A few days after its date, pursuing the idea of sailing if possible for the UStates this fall, I took the step communicated in my official letter to Mr. Madison, for the reasons therein stated. I have recd. nothing from Ld. M. since mine to Mr. Madison. Captn. Tomkins will not sail till Feby., and I hear of no opportunity, in a tolerable vessel till after ChXs. By remaining here for the present, this govt. will be deprived of any pretext for declining an arrangmt. of our affairs, & an opportunity will be offered to profit of the disposition at home, shewn by our govt. & people and occurrences on the continent. Had I any knowledge of yr. wishes in this respect I shod. instantly comply with them, that is did I know that you wished me to come home, I wod. do it by the first good vessel. But having no idea of what you desire I have been altogether at a loss what to do. The first part of this letter shews the reasons wh. occurrd to me then in favor of staying. Mr. Bowdoin left this for France abt. the 15th.—On a full consideration of all circumstances it appear’d to be the wisest course he could take. I have impressed on him the necessity of harmony with Genl. Armstrong, & have taken the liberty to urge the same idea in a letter to the General; tho’ I have full confidence that nothing is to be apprehended on that score. I found Mr. Bowdoin a very well informed & most excellent American. I think the appointment a very judicious & fortunate one. He has perfectly recovered his health, & together they may be of great use to each other in consultations on our affrs. on the continent. I hope that the business with Spain may be adjusted on advantageous terms during the winter. France finding that no money is to be got, that she is pressed by a new coalition, & we discussing an important question with England, may push our adjustment with Spain to leave us free to pursue the other object.
                  Intelligence is just recd. that the French have gaind an important advantage over the Austrians on the Danube. The papers wh. accompany this give the details.
                  17th. Novr. 1805. Having lost the opportunities that were relied on in the early part of this letter, & several passages having become inapplicable by a change of circumstances, I laid it aside & substituted what I hope you will recieve in one of the 1st. instt. Looking it over since I have thought it might be well to send it to you. There is no predicting what course our affrs. may ultimately take here, especially if Prussia becomes a party to the war, on the side of the allies, or what misrepresentations may be made of a certain correspondence alluded to in it, by certain partizans. It is therefore proper to put in yr. possession, in confidence, any ideas wh. may tend to illustrate it. It forms no part of that gentlemans character to have written a note in such a l to this govt. without shewing it before hand, wh. argues a firm agreement between the parties. Hence it is the more unjust in this govt. to have withdrawn the consideration given for our concession after turning it to the acct. it was capable of with Russia &ca. The moment was critical to this country; a northern confederacy was formed agnst it, on the principles of the armed neutrality in 1780.; the example of America on the great & important feature in it, in favor of the pretentions of this govt., was an object of the highest consideration to it. The correspondence bears date abt. three months before the treaty; they agree in purport &ca. I state these things to shew our claim on this country, not to censure our agent in the transaction, but to place it in respect to him, in its true light, which altho’ it may not be censurable, yet it may not be thought when all the circumstances are seen, deserving much praise. I am far from wishing to disturb the repose of any of those gentlemen with whom I differ in political sentiment, nor have I ever done it. It may be useful however & is certainly proper to be in a situation to defend ourselves against unjust attacks, shod. they be made.   The passage refering to the period of my proposed departure, you will consider in connection with mine to you of Novr. 1st. & those which I have written to Mr. Madison on the subject. Mr. Carey’s letter is enclosed in a late one to Mr. Madison. My daughter having been much indisposed of late the phisician has advised taking her to Cheltenham, which we propose doing in a few days. I leave Mr. Purviance in town & shall keep an apartment to which I shall repair occasionally, being always ready to come when necessary of wh. I shall be duly notified by him. I am dear Sir with great respect & esteem your friend & servt
                  
                     Jas. Monroe
                     
                  
                  
    I have since heard that the trade was permitted in peace.

               